COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                               ORDER

Appellate case name:       Herman Alfredo Lopez v. The State of Texas

Appellate case number:     01-18-00358-CR

Trial court case number: 16-CR-2498

Trial court:               212th District Court of Galveston County

        Appellant’s opening brief, filed by appointed counsel on May 21, 2019, asserts as its sole
point of error that evidence was “factually insufficient” to convict appellant of the charge of
possession of a controlled substance. Texas courts, however, no longer conduct a factual
sufficiency analysis in criminal cases. See Brooks v. State, 323 S.W.3d 893, 912 (Tex. Crim. App.
2010). Appointed counsel’s brief cites Clewis v. State, 922 S.W.2d 126 (Tex. Crim. App. 1996)
for applying a factual sufficiency standard of review, but both the citation to Clewis and the
substance of the brief fail to acknowledge that Clewis was explicitly overruled by Brooks. 323
S.W.3d at 912. Accordingly, the opening brief does not comply with the Texas Rules of Appellate
Procedure because it fails to include “appropriate citations to authorities.” TEX. R. APP. P. 38.1(i).
         We strike the brief and order counsel to re-file a brief that complies with the Texas Rules
of Appellate Procedure in light of Brooks. See TEX. R. APP. P. 38.9(b) (“If the court determines,
either before or after submission, that the case has not been properly presented in the briefs, or that
the law and authorities have not been properly cited in the briefs, the court may postpone
submission, require additional briefing, and make any other order necessary for a satisfactory
submission of the case.”). Appellant’s brief shall be due within 20 days of this order. At its
discretion, the State may amend its September 9, 2019 brief no later than 20 days after appellant’s
brief is filed.
       It is so ORDERED.

Judge’s signature: ___/s/ Sarah B. Landau_____
                                Acting individually


Date: ___December 10, 2019___